Citation Nr: 1136544	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  00-22 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for narcolepsy, to include as due to service-connected disability.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1963 to September 1965 and from October 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on February 19, 2009, which set aside that portion of a January 2007 Board decision which found that narcolepsy was not a residual of a service-connected left mandible fracture, and remanded the matter for additional development.  In all other respects the January 2007 decision was affirmed.  

The issues now on appeal initially arose from a January 2000 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2001, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue of entitlement to TDIU was remanded for additional development in January 2007.  In March 2008, the RO issued a supplemental statement of the case on that issue after the Veteran underwent a February 2007 VA examination.  

In April 2010 the Board remanded the claim for additional development in April 2010.  The case was returned to the Board and in May 2011, the Board requested an independent medical expert (IME) opinion.  In July 2011, the IME opinion was incorporated into the record.  The case is ready for further appellate review.  


The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for narcolepsy and a TDIU.  Having considered the evidence, the Board finds further development is necessary for a determination.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  The Board notes that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected, except as provided in 38 C.F.R. § 3.300(c).  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that service connection has been established for a healed fractured mandible in association with a 1965 in-service injury, and an August 2010 rating decision reflects that during the course of this appeal, service connection was granted for post traumatic stress disorder (PTSD) due to the service-connected healed mandible fracture, with symptoms noted to include memory loss and sleep impairment.  

As noted, the Board sought an IME decision.  The July 2011 IME states the following:

At this point, it is unclear if the appellant does indeed have narcolepsy.  He has excessive daytime sleepiness that is likely attributable in large part to the obstructive sleep apnea that he clearly has and that has been confirmed by a polysomnogram.  He has other features of narcolepsy by history but does have the HLA DRB*1 allele seen in most patients with narcolepsy.  This diagnosis is still possible and I would recommend that he have a multiple sleep latency test (MSLT) to help confirm the diagnosis.  If confirmed, appropriate medical therapy can then be initiated.  Concerning the relationship of the presumed narcolepsy to the facial trauma and presumed associated head trauma that occurred while on active duty in 1965, there is little evidence to support such a relationship besides isolated case reports in the medical literature.  Additionally, the appellant has sustained several other more severe episodes of head trauma with loss of consciousness.  I therefore must conclude that is highly unlikely that the jaw fracture suffered by the appellant in 1965 has any relationship to the subsequent development of presumed narcolepsy many years later.  I have reached this conclusion because the episode in 1965 was a jaw fracture and not a concussion and because there is no confirmed cause and effect relationship between facial or head trauma and the subsequent development of narcolepsy.  Additionally, the diagnosis of narcolepsy is not confirmed by objective data from a polysomnogram and we only have a presumptive diagnosis at this time.  


When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here the requested opinion is ambiguous as to whether the Veteran has narcolepsy and the examiner has stated that he would recommend that the Veteran have a multiple sleep latency test (MSLT) to help confirm the diagnosis.   Accordingly, a remand is required for an examination and opinion to adequately decide the merits of the claim herein.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Veteran asserts entitlement to a TDIU.  The Board notes that in addition to service-connected PTSD, which has been assigned a 50 percent disability evaluation, and the service-connected healed mandible fracture, which has been assigned a 10 percent evaluation, service-connected osteoarthritis of the left knee has been assigned a 10 percent rating and service-connected osteoarthritis of the right knee has been assigned a 10 percent rating.  The combined evaluation is 70 percent.  In this instance, service connection was granted for PTSD in August 2010, subsequent to the VA examinations which addressed his employability.  As such an opinion regarding his employability based on all of his current service-connected disabilities is required.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

In light of the above, the Veteran should be afforded a VA examination and MSLT to determine the existence and/or etiology of the claimed disorder on appeal, and for a determination as to whether due to service-connected disability, the Veteran is unable to maintain substantially gainful employment.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA multiple sleep latency test.  Associate the results of such with the claims file.  

2.  After completion of the above, schedule the Veteran for a VA examination with a neurologist to determine the nature/existence and etiology of the claimed disorder on appeal.  All indicated tests and studies should be conducted.  The claims file, to include the MSLT results, must be available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  Request that the VA neurologist determine if the Veteran has narcolepsy.  The examiner should then express an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that narcolepsy had an onset during service or within the initial year after separation or is otherwise related to service.  The examiner should also opine if the disorder is proximately due to or a result of service-connected disability, to include PTSD, and/or the left mandible fracture, or if aggravated by service-connected disability, to include PTSD and/or the left mandible fracture.  Complete rationale must be provided for all opinions reached or conclusions drawn.  

2.  Next schedule the Veteran for VA examination(s) to evaluate all of his service-connected disorders and determine his employability.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner(s) must offer an opinion as to whether the Veteran is unemployable due to his service-connected disorders.  The examiner should provide a complete rationale for any opinion provided.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



